Citation Nr: 0306391	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  95-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran, who had active service from September 1950 to 
June 1952, died in December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an adverse rating decision in 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this case in December 1996 and February 
1999 for further development.  This development has been 
completed to the extent possible and the case is now ready 
for adjudication.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The appellant has no dependants.  

3. The appellant's countable income for an annualized period 
beginning in December 1992 through November 2001 has exceeded 
the maximum annual income limitation for non-service death 
pension benefits for a surviving spouse with no dependants.




CONCLUSION OF LAW

The appellant's countable income for December 1992 through 
November 2001 is a bar to non-service death pension benefits. 
38 U.S.C.A. §§ 1541, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.3(b)(4), 3.23, 3.159, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claim and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the discussion in the May 
1993, and March 1994 rating decisions; the Board Remands in 
December 1996 and February 1999; the March 1994, and December 
1997 statements of the case; the September 2002 supplemental 
statements of the case, and letters sent in March 1999 and in 
March and August 2002.  She was specifically asked to provide 
information relating the payment of the veteran's funeral 
bill.  It was also suggested that she could provide documents 
from the discharge of her bankruptcy if they showed dates and 
amounts paid and whose funds were used to pay the expenses.  
The appellant submitted nothing in response to this letter.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is needed.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  It 
appears that there are no outstanding records that are 
relevant to this appeal.  


Factual Background and Analysis.   The veteran died in 
December 1992.  The death certificate shows that the cause of 
death was gastric carcinoma with metastasis.  An autopsy was 
not performed.  At the time of his death, his only service-
connected disability was bilateral defective hearing 
evaluated as 100 percent disabling from December 1987.

Rating actions in May 1993 and March 1994 denied service 
connection for cause of the veteran's death.  In the July 
1993 letter notifying the appellant that DIC was denied, the 
RO also informed her that she did not qualify for a non-
service connected death pension because of excessive income.

The Board, in December 1996, remanded the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The Board also asked the appellant to 
clarify whether she was also appealing the issue of 
entitlement to a non-service connected pension.  

By memorandum from the appellant's service representative 
received July 1997, the appellant indicated she was pursuing 
the issue of entitlement to a non-service connected pension.  
This was accepted by the RO as a notice of disagreement 
(NOD).

The Board, in February 1999, remanded this case to clarify 
appellant's income, and for her and the veteran's servicing 
funeral home to provide accurate and complete information 
reflecting the date(s) of payment(s) of the veteran's funeral 
expenses by the appellant.  The appellant was also asked to 
furnish her income from all sources, including Social 
Security benefits during the period from February 1993 to 
February 1994.  She was also asked to provide a detailed 
listing of all unreimbursed medical expenses, including 
medical insurance premiums, as well as the date and amount of 
any life insurance proceeds she may have received as a result 
of the veteran's death.

Subsequent to the February 1999 remand VA received a letter 
from SSA noting the appellant received $527.00 monthly from 
January 1993 through December 1993.  She received $541.00 
monthly from January 1994 through December 1994.  She was 
paid a total of $6,338.00 from February 1993 through January 
1994.  

A note dated in February 1999 from the appellant noted that 
CHAMPVA medical insurance paid 75% of her medical expenses 
and she paid 25%.  She stated that she had no life insurance.

A VA letter, datd in March 2002, was sent requesting 
verification of when she paid for the veteran's funeral 
expenses.  A receipt from the funeral home, dated in January 
1993, indicated payment in full of $4,835.00 was made in 
December 1992.  However the claim for benefits dated in 
February 1993 indicated the funeral expenses had not yet been 
paid.  

The VA received VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report, and VA form 21-816, Medical 
Expense Report, both dated in May 2002 from appellant.  She 
reported that she had no dependants and no medical expenses 
for December 1992 through December 2001.  The report listed 
SSA benefits as her only income, as follows:

December 1992                                          
- $526.60 monthly
December 1993 through November 1994 - $541.10 monthly  
($6,492)
December 1994 through November 1995 - $556.10 monthly  
($6,672)
December 1995 through November 1996 - $570.50 monthly  
($6,852)
December 1996 through November 1997 - $587.60 monthly  
($7,044)
December 1997 through November 1998 - $600.00 monthly  
($7,200)
December 1998 through November 1999 - $607.00 monthly  
($7,284)
December 1999 through November 2000 - $622.00 monthly  
($7,464)
July 2000				           - $622.00 monthly
December 2000 through November 2001 - $643.00 monthly  
($7,716)
December 2001 				 - $661.00 monthly  
($7,932)
July 2001				            - $644.00 monthly


In July 2002, VA contacted the funeral home several times in 
order to verify the date of payment of the funeral expenses, 
but was informed that it was a bankruptcy case.  The VA 
representative was told that the bookkeeper and manager said 
that they never get paid in a bankruptcy case and are not 
allowed to contact the client about payment.  They informed 
the VA that they could not offer any further information.

The RO in an August 2002 letter referenced the March 2002 
letter and again requested information verifying if and when 
she paid for the veteran's funeral expenses.  She was given 
30 days to provide this information, but no response to this 
letter was received from the appellant.

A note dated in December 2001 shows the RO compared the 
information received from the appellant regarding her SSA 
income with the maximum allowable income for non-service 
pension eligibility.  Based on the information, the 
appellant's income was excessive and she did not qualify for 
non-service pension benefits.


Criteria & Analysis.  In order to receive death pension 
benefits as a surviving spouse, the appellant must be the 
surviving spouse of a veteran who had the requisite wartime 
service, and her income must be less than the statutory 
allowable maximum rate of death pension.  38 U.S.C.A. § 1541.  
A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  
In determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

Non-service connected death pension is a benefit subject to 
maximum income limitations.  In determining annual income, 
all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, 
which has been waived, irrespective of whether the waiver was 
made pursuant to statute, contract or otherwise) shall be 
included.  Exceptions to countable income include donations 
from public or private relief organizations, payments under 
this chapter, expenses of a veteran's last illness, casualty 
loss, unreimbursed medical expenses, benefits paid for 
courses of education or vocational rehabilitation, and 
certain income from children.  38 U.S.C.A. § 1503 (West 
2002).  Exclusions from income do not include Social Security 
disability benefits.  38 C.F.R. § 3.272.

The maximum annual rate of pension for a surviving spouse 
without dependents during the period of this appeal has been 
determined as follows.  For the 12-month period beginning in:

December 1992 - $5,106			December 1997 - $5,808
December 1993 - $5,239			December 1998 - $5,884
December 1994 - $5,386			December 1999 - $6,026
December 1995 - $5,527			December 2000 - $6,237
December 1996 - $5,688			December 2001 - $6,407

The appellant's annual income from Social Security disability 
benefits as previously shown has consistently exceeded the 
maximum allowable rate.  In view of the foregoing, the Board 
concludes that the appellant's income was excessive for each 
of the above years and that entitlement to VA death pension 
is not warranted as a matter of law.  

Accordingly, as the record does not disclose any dispute as 
to the facts by which the appeal is to be decided in the 
present case, entitlement to VA non-service death pension 
benefits is precluded by law and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to BVA terminated because of the absence 
of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to non-service connected death pension benefits 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

